DETAILED ACTION

1.	Claims 1-5, and 13-30 are presented for consideration.

Claim Objections

2.	Claim 1 is objected to because of the following informalities:  “the the response” should be corrected as “the response”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 25 is directed to a computer storage medium wherein the computer storage medium, according to paragraph 0180 of specification, also includes any other medium that can be configured to carry or store (i.e. transmission-type media).  Applicant has provided evident that Applicant intends the medium to include signals as such the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim is not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4, 13, 14, 16, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art [ hereinafter as AAPA ], in view of Jiang et al. [ US Patent Application No 2004/0059822 ], in view of Kim [ US Patent Application No 2008/0155552 ].

5.	As per claim 1, AAPA discloses the invention as claimed including a server node selection method, comprising: 
	sending, by a terminal device, a domain name resolution request to a DNS server, wherein the domain name resolution request carries a domain name [ i.e. client sends a domain name to a DNS server ] [ Figure 1; and paragraph 0006 ], and the domain name resolution request requests an IP address corresponding to the domain name [ i.e. IP addresses corresponding to the domain name ] [ paragraph 0004 ];  

	sending, by the terminal device, a connection request to one server node in the plurality of server nodes at a first moment [ i.e. the client sends a first connection request to the server node 1 ] [ Figure 1; and paragraph 0007 ];  
	determining whether the terminal device receives, before a second moment, response information fed back by the one server node in response to the connection request [ i.e. if the client does not receive response information fed back by the server node 1 ] [ paragraph 0007 ];  
	upon determination that the terminal device receives, before the second moment, the response information fed back by the one server node, establishing, by the terminal device, a connection to the one server node [ i.e. attempt to establish connection to a server node ] [ paragraph 0008 ].
	AAPA does not specifically disclose 
	upon determination that the terminal device does not receive, before the second moment, the the response information fed back by the one server node, sending, by the terminal device, another connection request to another server node in the plurality of server nodes at the second moment.
	Jiang discloses
	establishing, by the terminal device, a connection to the one server node;  upon determination that the terminal device does not receive, before the second moment, the the 
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of AAPA and Jiang because the teaching of Jiang would would enable to provide for enhanced data availability and enhanced bandwidth to the network-attached storage [ Jiang, paragraph 0037 ].
	AAPA in view of Jiang does not specifically disclose  
	receiving, by the terminal device, first response information at a moment between the second moment and a third moment; and 
	establishing, by the terminal device, a connection to a server node that sends the first response information, wherein the server node that sends the first response information is the one server node or the another server node.
	Kim discloses
	receiving, by the terminal device, first response information at a moment between the second moment and a third moment; and establishing, by the terminal device, a connection to a server node that sends the first response information, wherein the server node that sends the first response information is the one server node or the another server node [ i.e. connect to a server transmitting a first received response signal if a response signal corresponding to the connection request signal is received from at least one server from among the plurality of servers ] [ Figure 2; Abstract; and paragraphs 0012, 0034, and 0042 ].

 
6.	As per claim 2, Kim discloses upon receiving second response information, discarding or skipping responding to, by the terminal device, the second response information [ i.e. if it is determined that the received response signal is not the first received signal, the client ignores the received response signal ] [ S740, Figure 7; and paragraph 0060 ], wherein a server node that sends the second response information is the one server node or the another server node, and is different from the server node that sends the first response information [ i.e. response signals from the plurality of servers ] [ Figure 1; and paragraph 0018 ]. 
 
7.	As per claim 4, Jiang discloses wherein an interval between the first moment and the second moment is the same as an interval between the second moment and the third moment [ i.e. predefined timeout period ] [ paragraph 0078 ]. 

8.	As per claims 13, 14, and 16, they are rejected for similar reasons as stated above in claims 1, 2, and 4.

9.	As per claims 25, 27, and 29, they are rejected for similar reasons as stated above in claims 1, 2, and 4.


10.	Claims 3, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art [ hereinafter as AAPA ], in view of Jiang et al. [ US Patent Application No 2004/0059822 ], in view of Kim [ US Patent Application No 2008/0155552 ], and further in view of Roskind et al. [ US Patent No 8,468,196 ].

11.	As per claim 3, AAPA, in view of Jiang and Kim does not specifically disclose wherein the first response information is sent by the one server node, before the establishing, by the terminal device, the connection to the one server node, and the method further comprises: waiting for, by the terminal device, a first preset duration starting from a fourth moment at which the terminal device receives the first response information, to determine that the terminal device does not receive, within the first preset duration, response information sent by the another server node, wherein the first preset duration is shorter than an interval between the fourth moment and the third moment.  Roskind discloses wherein the first response information is sent by the one server node, before the establishing, by the terminal device, the connection to the one server node, and the method further comprises: waiting for, by the terminal device, a first preset duration starting from a fourth moment at which the terminal device receives the first response information, to determine that the terminal device does not receive, within the first preset duration, response information sent by the another server node, wherein the first preset duration is shorter than an interval between the fourth moment and the third moment [ i.e. dynamic timer values may often be much smaller than the static and fixed initial values ] [ col 8, lines 31-40 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of AAPA, Jiang, Kim and Roskind 

12.	As per claim 15, it is rejected for similar reasons as stated above in claim 3.
 
13.	As per claim 28, it is rejected for similar reasons as stated above in claim 3.


14.	Claims 5, 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art [ hereinafter as AAPA ], in view of Jiang et al. [ US Patent Application No 2004/0059822 ], in view of Kim [ US Patent Application No 2008/0155552 ], and further in view of Josefsberg et al. [ US Patent Application No 2009/0222582 ].

15.	As per claim 5, AAPA in view of Jiang and Kim does not specifically disclose sending, by the terminal device, a network resource request to the server node that sends the first response information, wherein the network resource request requests a network resource;  and determining whether the terminal device does not receive, within a second preset duration, the network resource fed back by the server node that sends the first response information in response to the network resource request;  upon determination that the terminal device does not receive, within the second preset duration, the network resource fed back by the server node that 
 
16.	As per claim 17, it is rejected for similar reasons as stated above in claim 5.

17.	As per claim 30, it is rejected for similar reasons as stated above in claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446